1                                                    The Honorable Christopher M. Alston
                                                                             Chapter 11
2

3                      IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
4
        In re:                                     NO. 18-12353-CMA
5       DRY EYE COMPANY, LLC.                      DRY EYE COMPANY, LLC’S
                                                   SMALL BUSINESS COMBINED
6                                 DEBTOR           DISCLOSURE STATEMENT AND
                                                   PLAN OF REORGANIZATION,
7                                                  DATED APRIL 10, 2019

8         I.       Introduction

9         This is the Debtor’s combined disclosure statement (the Disclosure Statement)
          and plan of reorganization (the Plan) in the small business chapter 11 case of
10        Dry Eye Company, LLC. (the Debtor). The Disclosure Statement provides
          information about the Debtor and the Plan to help you decide how to vote.
11
          Your rights may be affected. You should read the Combined Disclosure
12        Statement and Plan carefully. You may wish to consult an attorney about your
          rights and your treatment under the Plan.
13
          The Plan and its proposed distributions begin on Page 8. Non-priority
14        unsecured creditors holding allowed claims will receive distributions, which the
          proponent of this Plan has valued at approximately 25 cents on the dollar. This
15        Plan also provides for payment of secured and administrative claims.

16                 A. Purpose of this Document

17                    This Disclosure Statement describes:

18                       ▪   The Debtor and significant events during the bankruptcy case,
                         ▪   How the Plan proposes to treat claims or equity interests of
19                           the type you hold (i.e., what you will receive on your claim or
                             equity interest if the plan is confirmed),
20                       ▪   Who can vote on or object to the Plan,
                         ▪   What factors the Bankruptcy Court (the Court) will consider
21                           when deciding whether to confirm the Plan,
                         ▪   Why The Dry Eye Company, LLC believes the Plan is feasible,
22                           and how the treatment of your claim or equity interest under
                             the Plan compares to what you would receive on your claim
23
      Combined Disclosure Statement          Page 1 of 24              VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                         BELLEVUE, WA 98004
                                                                           (206) 223-9595
                                                                         (206) 386-5355 (fax)


     Case 18-12353-CMA       Doc 83    Filed 04/10/19   Ent. 04/10/19 14:54:49         Pg. 1 of 24
1                           or equity interest in liquidation, and
                        ▪   The effect of confirmation of the Plan.
2
                    Be sure to read the Plan as well as the Disclosure Statement. This
3                   Disclosure Statement describes the Plan, but it is the Plan itself that
                    will, if confirmed, establish your rights.
4
                    The Plan begins herein on Page 8.
5
                B. Deadlines for Voting and Objecting; Date of Plan Confirmation
6                  Hearing

7                   The Court has not yet confirmed the Plan described in this Disclosure
                    Statement. A separate order has been entered setting the following
8                   information:

9                   ▪   Time and place of the hearing to [finally approve this disclosure
                        statement and] confirm the plan,
10                  ▪   Deadline for voting to accept or reject the plan, and
                    ▪   Deadline for objecting to the adequacy of disclosure and
11                      confirmation of the plan.

12                  If you want additional information about the Plan or the voting
                    procedure, you should contact Vortman & Feinstein:
13
                            Addresses: 929 108th Ave NE, Suite 1200, Bellevue, WA
14                          98004 and 2033 6th Ave, Suite 251, Seattle, WA 98121.

15                          Phones: 425-643-9595 and 206-223-9595

16                          Emails: feinstein1947@gmail.com and
                            kpscordato@gmail.com
17
                C. Disclaimer
18
                    The Court has [conditionally] approved this Disclosure Statement as
19                  containing adequate information to enable parties affected by the
                    Plan to make an informed judgment about its terms. The Court has
20                  not yet determined whether the Plan meets the legal requirements
                    for confirmation, and the fact that the Court has approved this
21                  Disclosure Statement does not constitute an endorsement of the
                    Plan by the Court, or a recommendation that it be accepted.
22

23
      Combined Disclosure Statement         Page 2 of 24                VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                      929 108TH AVE NE, SUITE 1200
                                                                          BELLEVUE, WA 98004
                                                                            (206) 223-9595
                                                                          (206) 386-5355 (fax)


     Case 18-12353-CMA      Doc 83    Filed 04/10/19   Ent. 04/10/19 14:54:49           Pg. 2 of 24
1         II.    Background

2                A. Description and History of the Debtor’s Business

3                   The Debtor is limited liability company, based in Poulsbo,
                    Washington. Since 2005, the Debtor has been retail sales of
4                   products to improve the quality of life for people with eye-related
                    concerns, including dry eye. In addition to retail sales, it engages in
5                   advocacy and education on behalf of the patient community with the
                    medical community.
6
                 B. Insiders of the Debtor
7
                        Position    Paid within one Paid during            For
8                                  year prior to filing    Ch 11
                                        petition
9      Rebecca        Owner,      $92,550.67            $35,124.38 Full Time Salary,
       Petris         Managing                                     less additional
10                    Member and                                   investment
                      President
11     Panagiotis     Husband of $269.59                $876.78    Hourly Payroll
       Petris         Rebecca                                      (occasional
12                    Petris                                       janitorial)
       Chaidie        Daughter of $385.37               $3,427.62  Hourly Payroll
13     Petris         Rebecca                                      (administrative &
                      Petris                                       customer
14                                                                 service)
       Lindy          Sister of   $31,552.97 payroll $861.00       As needed
15     Thibodaux      Rebecca     $1,391.21                        graphic design &
                      Petris      reimbursed                       video work on
16                                expenses                         contract basis
17               C. Management of the Debtor During Bankruptcy
18                  There is only one member for the limited liability company, Rebecca
                    Petris. She was the sole member prior to and during the Bankruptcy.
19                  Her position in the company is Owner, Managing Member, and
                    President. She is responsible for daily operations of the business.
20                  Her compensation is listed in the table above.
21               D. Events Leading to Chapter 11 Filing
22           The Dry Eye Company (“TDEC”) began operations in 2005. Between 2005
       and 2015, it grew steadily but slowly and organically, with revenues between $200-
23
      Combined Disclosure Statement          Page 3 of 24            VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                       BELLEVUE, WA 98004
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)


     Case 18-12353-CMA     Doc 83     Filed 04/10/19    Ent. 04/10/19 14:54:49       Pg. 3 of 24
1      300k and profits typically 15-20%. As a mission-driven business focusing on
       patient education and advocacy, growth was not specifically sought. For most of
2      this time, TDEC was operated by its managing member, Rebecca Petris, and had
       no employees. TDEC’s retail business consisted primarily in specialty consumer
3      goods for dry eye disease with a typical margin of 50%. A much smaller part of the
       business was specialty supplies for a prosthetic device resembling a contact lens;
4      these products are much lower margin (20-35%) but were stocked as a service to
       TDEC’s customers, many of who use the device for vision impairments and/or pain
5      control from corneal diseases including advanced dry eye disease.
               A major disruption to the status quo occurred in 2015 and 2016. Three
6      things intersected: (1) an industry supply problem (discontinuation of two unique
       products), (2) a new industry trend (explosive growth in specialty contact lenses
7      for complex diseases and transplant patients), and (3) TDEC’s unique role as an
       education center serving both doctors and patients. The only preservative-free
8      saline solutions sold in drugstores were both suddenly discontinued by the
       manufacturers with no notice to doctors, distributors, or pharmacists (let alone
9      consumers). This essentially ‘orphaned’ a large number of patients nationwide who
       can only function with their special bowl-like prosthetic lenses that have to be filled
10     with this particular type of saline. TDEC researched, sought out and purchased
       unknown products that could perform the same function, created educational
11     materials, and, in short order, became the national information center on the topic,
       responding to a nonstop stream of calls from patients, doctors and pharmacists
12     around the country. At exactly the same time, demand for both the salines and all
       other products related to less rare specialty contacts used for a variety of diseases
13     was exploding, and our internet visibility was funneling them all towards us.
               TDEC’s business was impacted in the following ways:
14         •       Sales quadrupled in a matter of weeks.
           •       Margins plummeted, because the majority of new business was lens
15                 care products
           •       Stockroom and shipping needs completely changed
16         •       Software requirements changed, with none of our earlier systems
                   adequate to the new needs
17         •       TDEC had to acquire a staff for customer service, stock management,
                   order fulfillment, customer service and administrative assistance
18             In the wake of this situation, Ms. Petris spent all of 2016 and most of 2017
       in bare hand-to-mouth survival mode trying to respond to an avalanche of phone
19     calls and emails from visually disabled patients needing help. The industry
       eventually responded by launching new specialty products, but none are
20     distributed in drugstores yet, and many have been subject to constant shortages
       due to rapidly growing demand.
21             By late 2017, TDEC had grown exponentially within the past two years.
       Along with the growth in sales came a growth in short term liabilities, as it was
22     undercapitalized at the time. The company needed to assess the damage and to
       determine what it needed do to get a handle on its finances. By this point, it was
23
      Combined Disclosure Statement          Page 4 of 24               VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                      929 108TH AVE NE, SUITE 1200
                                                                          BELLEVUE, WA 98004
                                                                            (206) 223-9595
                                                                          (206) 386-5355 (fax)


     Case 18-12353-CMA      Doc 83     Filed 04/10/19    Ent. 04/10/19 14:54:49         Pg. 4 of 24
1      already too late as its short-term debt burden had become unsustainable to the
       point it could not be refinanced. TDEC continued throughout early to mid-2018 to
2      pursue any and all options for refinancing and for recapitalization. When all other
       options had been exhausted and after seeking advice from experts, Ms. Petris
3      finally made the decision to file Chapter 11.

4                E. Significant Events During the Bankruptcy Case

5              There have been no sales outside of the ordinary course of business. The
       Debtor entered into a cash collateral order with First Home Bank, approved on July
6      6, 2018 at Docket #29, that required adequate protection payments of $2,382.03
       monthly. The Court approved the employment of the law firm of Wells and Jarvis
7      (Docket #35) and the law firm of Vortman & Feinstein (Docket #72) as attorneys
       for the Debtor. Also employed as the Debtor’s accountant is Whitlock and Forster
8      (Docket #36)
               For more than a year now, TDEC has been engaged in (1) getting the
9      education, advice and support necessary to turn the company around and (2) re-
       engineering the business model for sustainability and growth. The Debtor is
10     confident now that the lessons have been learned, the problems have been
       addressed and once it has debt repayment schedule, it can move very rapidly into
11     solvency, stable finances, and growth. Some of the specific steps taken by Ms.
       Petris during the Chapter 11 include:
12             • SBA Emerging Leaders program (April-October 2018). Ms. Petris was
                 among the 20% of applicants accepted into this program in 2018 in Seattle
13               and it was exactly the right thing at the right time. It was an intensive
                 course in business management, and she will be continuing to digest and
14               implement everything she learned from it for a long time to come. In
                 addition to the changes discussed herein, the ‘deliverable’ from this
15               course was the 3-year growth plan, which she is continuing to revisit and
                 refine. This growth plan has helped to inform this Chapter 11 Plan.
16             • Additional advice: A Small Business Development Council advisor worked
                 with Ms. Petris in 2018 to help prioritize issues and assess options. A
17               prominent local financier spent several sessions with Ms. Petris helping
                 her understand what to aim for in TDEC’s numbers, and another financier
18               and friend coached her long distance for a while. Ms. Petris also
                 participates in an executive support group that meets monthly.
19             • Product re-pricing: One of the lessons learned from the SBA course is that
                 small businesses cannot compete on pricing. Learning how to price and
20               why was extremely helpful. TDEC re-priced everything last year and is
                 continuing to carefully monitor all of its pricing at frequent intervals.
21             • Cashflow forecasting This was the biggest hurdle for Ms. Petris as she
                 has always struggled with cashflow forecasting for this business. Over the
22               past 6 months, Ms. Petris has finally achieved a model that makes sense

23
      Combined Disclosure Statement         Page 5 of 24              VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                    929 108TH AVE NE, SUITE 1200
                                                                        BELLEVUE, WA 98004
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)


     Case 18-12353-CMA      Doc 83    Filed 04/10/19   Ent. 04/10/19 14:54:49         Pg. 5 of 24
1               and will hold up. More than anything else, the work Ms. Petris put into this
                model gives TDEC confidence in what the future holds financially.
2             • Content marketing: People come to TDEC for information, service, and
                community as opposed to simply retail sales. The CEO coach teaching
3               the SBA class helped Ms. Petris understand that TDEC’s true product is
                information and multimedia. Since then, Ms. Petris has shifted much of
4               her focus to developing the infrastructure to properly leverage the content
                TDEC creates, maximizing exposure through all of its channels (social
5               media, email, etc).
              • Staffing: TDEC reduced staffing substantially in the three months prior to
6               filing Chapter 11 and continued to work hard towards a balance between
                maximizing productivity and upholding the company’s people-centric
7               values.
              • New nonprofit: Throughout its history, TDEC has behaved like a nonprofit,
8               both as an education and advocacy organization and for providing
                assistance to fixed-income patients through product subsidies. Rather
9               than continuing to combine retail sales with advocacy/education, Ms.
                Petris started a small nonprofit organization operating independently of
10              TDEC so that their strongly supportive community can participate more
                actively in these endeavors. As a result, TDEC’s finances no longer bear
11              the burden of these costs. The Dry Eye Foundation received its 501(c)(3)
                status recently. In the future, a portion of TDEC profits will be donated to
12              the nonprofit, although donations will not begin until payments under this
                Plan have concluded.
13     At this point, TDEC has everything going for it. TDEC is poised for substantial
       growth in the coming years:
14            • The business model has been corrected and fine-tuned in areas that
                needed adjustments.
15            • The staff have proven their dedication and commitment.
              • The market demand for its products is on a long and steep growth track
16              for the foreseeable future.
              • Content marketing is steadily growing.
17            • The industry shortages that have plagued TDEC for the past 3 years are
                beginning to ease.
18            • Every month, there is an increase in the numbers of eye doctors all over
                the country sending their patients to TDEC, at no marketing cost (word of
19              mouth in the profession and from patients).
              • For self-referred patients, TDEC’s internet visibility is extremely high on
20              all related topics.
              • There are a host of additional products related to its core business that it
21              can use to grow the business as soon as working capital permits.
              In business terms, it is simply extraordinary that TDEC made it this far under
22     nigh-impossible circumstances in the wake of the Chapter 11 petition filing. At the
       time of the filing, it was out of cash, it was almost out of inventory, and, suddenly,
23
      Combined Disclosure Statement          Page 6 of 24              VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                         BELLEVUE, WA 98004
                                                                           (206) 223-9595
                                                                         (206) 386-5355 (fax)


     Case 18-12353-CMA      Doc 83    Filed 04/10/19    Ent. 04/10/19 14:54:49         Pg. 6 of 24
1      it had to start paying cash up front for virtually everything. In addition, the summer
       of 2018 saw new product shortages in some key areas that accounted for more
2      than 10% of their annual sales. Nevertheless, they have weathered the storms and
       are still here.
3              Revenues have stayed steady. The first quarter of 2019 was its strongest
       quarter in a year despite the fact that many key products were missing altogether
4      and many others are chronically backordered (usually fatal for an ecommerce
       business where immediacy is everything). Even while spending very little on
5      advertising, TDEC continues to get at least 500 new customers every month and
       enjoys very high repeat business rates.
6              How? TDEC is here because it has to be. It is here because it is determined
       to be. It is here because it has a community nationwide that cares about the
7      company. It has vendors and doctors who know how hard the company’s
       employees work and how much what we’re doing matters. TDEC serves the
8      underserved - people with a host of complex corneal diseases. The retail operation
       serves as an informal intake center, providing products but also connecting people
9      to information, community connection, hope, and product information on a host of
       topics that no one else can speak to. Profits from sales are what keep TDEC
10     independent of any outside corporate influence. The need for TDEC’s services is
       constantly growing and it will continue to provide necessary products with excellent
11     customer service.

12               F. Projected Recovery of Avoidable Transfers

13                   The Debtor does not intend to pursue preference, fraudulent
                     conveyance, or other avoidance actions.
14
                 G. Claim Objections
15
                     Except to the extent that a claim is already allowed pursuant to a final
16                   non-appealable order, the Debtor reserves the right to object to
                     claims. Therefore, even if your claim is allowed for voting purposes,
17                   you may not be entitled to a distribution if an objection to your claim
                     is later upheld. Disputed claims are treated in Article 5 of the Plan.
18
                 H. Current and Historical Financial Conditions
19
                     The identity and fair market value of the estate’s assets as of the
20                   Petition Date are listed in Exhibit A.

21                   The Debtor’s most recent financial statements issued before
                     bankruptcy, each of which was filed with the Court, are set forth in
22                   Exhibit B.

23
      Combined Disclosure Statement          Page 7 of 24              VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                         BELLEVUE, WA 98004
                                                                           (206) 223-9595
                                                                         (206) 386-5355 (fax)


     Case 18-12353-CMA      Doc 83    Filed 04/10/19    Ent. 04/10/19 14:54:49         Pg. 7 of 24
1                   The most recent post-petition operating report filed since the
                    commencement of the Debtor’s bankruptcy case is set forth in Exhibit
2                   C. Attachments and exhibits to the report are available at ECF
                    Docket #81 or upon request from Counsel.
3
          III.   Summary of the Plan of Reorganization and Treatment of Claims and
4                Equity Interests

5                A. What is the Purpose of the Plan of Reorganization?

6                   As required by the Code, the Plan places claims and equity interests
                    in various classes and describes the treatment each class will
7                   receive. The Plan also states whether each class of claims or equity
                    interests is impaired or unimpaired. If the Plan is confirmed, your
8                   recovery will be limited to the amount provided by the Plan.

9                B. Unclassified Claims

10                  Certain types of claims are automatically entitled to specific
                    treatment under the Code. They are not considered impaired, and
11                  holders of such claims do not vote on the Plan. They may, however,
                    object if, in their view, their treatment under the Plan does not comply
12                  with that required by the Code. Therefore, the Plan Proponent has
                    not placed the following claims in any class:
13
                              1. Administrative Expenses, Involuntary Gap Claims, and
14                               Quarterly and Court Fees

15                  Administrative expenses are costs or expenses of administering the
                    Debtor’s chapter 11 case which are allowed under § 503(b) of the
16                  Code. Administrative expenses include the value of any goods sold
                    to the Debtor in the ordinary course of business and received within
17                  20 days before the date of the bankruptcy petition, and compensation
                    for services and reimbursement of expenses awarded by the court
18                  under § 330(a) of the Code. The Code requires that all administrative
                    expenses be paid on the effective date of the Plan, unless a
19                  particular claimant agrees to a different treatment. Involuntary gap
                    claims allowed under § 502(f) of the Code are entitled to the same
20                  treatment as administrative expense claims. The Code also requires
                    that fees owed under section 1930 of title 28, including quarterly and
21                  court fees, have been paid or will be paid on the effective date of the
                    Plan.
22

23
      Combined Disclosure Statement        Page 8 of 24               VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                    929 108TH AVE NE, SUITE 1200
                                                                        BELLEVUE, WA 98004
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)


     Case 18-12353-CMA     Doc 83     Filed 04/10/19   Ent. 04/10/19 14:54:49         Pg. 8 of 24
1                   The following chart lists the Debtor’s estimated administrative
                    expenses, and quarterly and court fees, and their proposed
2                   treatment under the Plan:

3                Type               Estimated Amount          Proposed Treatment
                                           Owed
4       Administrative expense:    Total: $10,000.00      Approved fees will be paid in
        Vortman & Feinstein        (estimated) – Fees     full on the effective date of the
5                                  have not yet been      Plan, unless the holder of a
                                   approved by the        particular claim has agreed to
6                                  Court                  different treatment
        Administrative expense:    Total: $9,147.13       Approved fees will be paid in
7       Wells and Jarvis           (approved at Dkt       full on the effective date of the
                                   #64)                   Plan, unless the holder of a
8                                  Paid Prior to          particular claim has agreed to
                                   Confirmation:          different treatment
9                                  $7,641.57
                                   Balance Remaining:
10                                 $1,505.56
        Administrative expense:    Total: $1,000.00       Approved fees will be paid in
11      Whitlock & Forster         (estimated) – Fees     full on the effective date of the
                                   have not yet been      Plan, unless the holder of a
12                                 approved by the        particular claim has agreed to
                                   Court                  different treatment
13      Other administrative       $0.00                  Paid in full on the effective
        expenses                                          date of the Plan
14      Statutory Court Fees       $1,950.00              Paid in full on the effective
                                                          date of the Plan - Debtor is
15                                                        current on its quarterly fees at
                                                          the time of filing of this
16                                                        document (1st Quarter 2019
                                                          will be paid prior to
17                                                        Confirmation or before April
                                                          30, 2019, whichever occurs
18                                                        first). If any other amounts
                                                          are due prior to confirmation,
19                                                        they will be paid in full on the
                                                          effective date of the Plan.
20      Total Fees Approved and $3,455.56
        Due on Confirmation
21      Total Estimated Fees    $22,097.13                Subject to Bankruptcy Court
                                                          Approval
22

23
      Combined Disclosure Statement        Page 9 of 24              VORTMAN & FEINSTEIN
24    and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                       BELLEVUE, WA 98004
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)


     Case 18-12353-CMA    Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49        Pg. 9 of 24
1                            2. Priority Tax Claims

2                  Priority tax claims are unsecured income, employment, and other
                   taxes described by§ 507(a)(8) of the Code. Unless the holder of such
3                  a § 507(a)(8) priority tax claim agrees otherwise, it must receive the
                   present value of such claim pursuant to 11 U.S.C. § 511, in regular
4                  installments paid over a period not exceeding 5 years from the order
                   of relief.
5
                   The following chart lists the Debtor’s estimated § 507(a)(8) priority
6                  tax claims and their proposed treatment under the Plan:

7         Description       Estimated        Date of                Treatment
                             Amount        Assessment
8                             Owed
       Internal Revenue     $0.00          9/27/2018       Debtor has paid all amounts
9      Service                             (Proof of       outstanding through EFTPS.
                                           Claim #1-3)     Any amounts incurred
10                                                         postpetition that are
                                                           outstanding will be paid
11                                                         within 30 days of the
                                                           effective date of the Plan.
12
               C. Classes of Claims and Equity Interests
13
                   The following are the classes set forth in the Plan, and the proposed
14                 treatment that they will receive under the Plan:

15                           1. Classes of Secured Claims

16                 Allowed Secured Claims are claims secured by property of the
                   Debtor’s bankruptcy estate (or that are subject to setoff) to the extent
17                 allowed as secured claims under § 506 of the Code. If the value of
                   the collateral or setoffs securing the creditor’s claim is less than the
18                 amount of the creditor’s allowed claim, the deficiency will be
                   classified as a general unsecured claim.
19

20

21

22

23
     Combined Disclosure Statement         Page 10 of 24             VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                    929 108TH AVE NE, SUITE 1200
                                                                       BELLEVUE, WA 98004
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)


 Case 18-12353-CMA        Doc 83     Filed 04/10/19   Ent. 04/10/19 14:54:49        Pg. 10 of 24
1      Class             Description                               Treatment
         #
2              Name: First Home Bank (SBA)         Monthly           $2,360.11
         1                                         Payment
3              Collateral: UCC1 on all assets      Begin Date        15th day of the first
               ($54,337.24)                                          full month following
4                                                                    Confirmation
               Allowed Secured Amount:             End Date          April 30, 2027
5              $182,963.78
               Priority of Lien: First Position    Interest Rate     5% Fixed
6              Impairment: Yes                     Total payout      $226,570 (estimated)
                                                   amount
7
     Additional Information for Classes 2, 3, and 4: These liens will be “crammed
8    down” to the equity available in the property based on First Home Bank’s First
     Position Lien of $182,963.78 and a market value of $54,337.24, leaving the
9
     available equity for these liens to attach as $0.00 as of the date of filing. Because
10   there is no equity upon which for the liens to attach, pursuant to Section 1141(c)
     of the Bankruptcy Code, a lien that is wholly unsecured may be extinguished
11   through a Plan of Reorganization. Accordingly, the second, third, and fourth
     position liens shall be extinguished as of the date of entry of an Order confirming
12   this Plan, and the Debtor shall file a Notice of Lien Release, along with a copy of
     the Order confirming said Plan (and stripping the liens) with the Washington and/or
13
     Florida Departments of Licensing.
14
               Name: FC Marketplace, LLC          FC Marketplace, LLC filed a Proof of
15       2     Collateral: UCC1 on all assets     Claim herein for $113,227.50, as
               Allowed Secured Amount:            secured. The value of all assets at the
16             $0.00                              time of filing was $54,337.24, and
               Priority of Lien: 2nd position     First Home Bank has a first position
17             Impairment: Yes                    lien. Accordingly, this loan is wholly
                                                  unsecured.
18
                                                  This lien shall be stripped upon entry
19                                                of an Order Confirming Plan as
                                                  described in the Additional Treatment
20                                                (above). Creditor shall have a general
                                                  unsecured claim under Class 5
21                                                (below).

22

23
     Combined Disclosure Statement           Page 11 of 24             VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                      929 108TH AVE NE, SUITE 1200
                                                                         BELLEVUE, WA 98004
                                                                           (206) 223-9595
                                                                         (206) 386-5355 (fax)


 Case 18-12353-CMA        Doc 83     Filed 04/10/19    Ent. 04/10/19 14:54:49         Pg. 11 of 24
1             Name: Reliant Funding              Reliant Funding did not file a Proof of
         3    Collateral: UCC1 on all assets     Claim in these proceedings. It was
2             ($54,337.24)                       listed as having a value of $55,670.36
              Allowed Secured Amount:            on the Debtor’s Schedule D at Dkt #1,
3             $0.00                              as being secured on all assets of the
              Priority of Lien: 3rd Position     estate. The value of all assets at the
4             Impairment: Yes                    time of filing was $54,337.24, and
                                                 First Home Bank has a first position
5                                                lien. Accordingly, this loan is wholly
                                                 unsecured.
6
                                                This lien shall be stripped upon entry
7                                               of an Order Confirming Plan as
                                                described in the Additional Treatment
8                                               (above). Creditor shall have a general
                                                unsecured claim under Class 5
9                                               (below).
              Name: Webbank/Paypal              Paypal did not file a Proof of Claim in
10       4    Collateral: Paypal Account        these proceedings. It was listed as
              ($163)                            having a value of $54,968.52 on the
11            Allowed Secured Amount:           Debtor’s Schedule D at Dkt #1, as
              $0.00                             being secured on the Debtor’s Paypal
12            Priority of Lien: Fourth Position account. The value of the account
              Impairment: Yes                   was $163 on the day of filing;
13                                              however, and First Home Bank has a
                                                first position lien on all assets,
14                                              including the Paypal account, that
                                                predates this loan. Accordingly, this
15                                              loan is wholly unsecured.

16                                               This lien shall be stripped upon entry
                                                 of an Order Confirming Plan as
17                                               described in the Additional Treatment
                                                 (above). Creditor shall have a general
18                                               unsecured claim under Class 5
                                                 (below).
19
                             2. Classes of Priority Unsecured Claims
20
                   The Code requires that, with respect to a class of claims of a kind
21                 referred to in §§ 507(a)(1), (4), (5), (6), and (7), each holder of such
                   a claim receive cash on the effective date of the Plan equal to the
22                 allowed amount of such claim, unless a particular claimant agrees to
                   a different treatment or the class agrees to deferred cash payments.
23
     Combined Disclosure Statement         Page 12 of 24             VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                    929 108TH AVE NE, SUITE 1200
                                                                       BELLEVUE, WA 98004
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49        Pg. 12 of 24
1
                   There are no classes containing claims under §§ 507(a)(1), (4), (5),
2                  (6), and (7) of the Code.

3                             3. Classes of General Unsecured Claims

4                  General unsecured claims are not secured by property of the estate
                   and are not entitled to priority under § 507(a) of the Code.
5
                   All general unsecured claims belong to Class 5, which is impaired.
6                  All general unsecured claims listed below will receive a distribution
                   equal to 25% of their claim based on the best efforts of the Debtor.
7                  (The liquidation value of the bankruptcy estate is $0.00.) Creditors
                   will receive their pro rata distributions beginning August 15, 2019, or
8                  15th day of the first full month following the effective date of the Plan,
                   whichever occurs latest. No interest will attach to these claims. The
9                  total to be distributed will be $77,569.65. Debtor may elect to prepay
                   or make payments less frequently than monthly at its sole discretion
10                 based upon cash flow and in the exercise of its business judgment.
                   Payments will end 60 months following the payment start date (with
11                 the last payment due on August 15, 2024, approximately).

12                                [Chart on following page]

13

14

15

16

17

18

19

20

21

22

23
     Combined Disclosure Statement         Page 13 of 24              VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                        BELLEVUE, WA 98004
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49         Pg. 13 of 24
1                        Class 5: General Unsecured Creditors
       Creditor                 Allowed         25% of                    Monthly
2                               Unsecured       Allowed Claim             Payment
                                Claim           (Total to be              Amount for 60
3                                               Distributed)              months
       FC Marketplace LLC        $113,227.50     $28,306.88               $471.78
4      Reliant Funding           $55,670.36      $13,917.59               $231.96
       Paypal Working Capital    $54,968.52      $13,742.13               $229.04
5      7EyeSolvari               $9,701.76       $2,425.44                $40.42
       Alcon                     $1,175.40       $293.85                  $4.90
6      Capital One               $9,457.57       $2,364.39                $39.41
       Cynacon/Ocusoft           $519.20         $129.80                  $2.16
7      DMV                       $0.00           $0.00                    $0.00
       Dream Essentials          $384.15         $96.04                   $1.60
8
       Eye Eco                   $15,276.25      $3,819.06                $63.65
       Focus Laboratories        $1,101.60       $275.40                  $4.59
9
       Global Vision             $617.20         $154.30                  $2.57
       Lobob Labs                $2,222.55       $555.64                  $9.26
10
       Menicon                   $11,958.80      $2,989.70                $49.83
11     Oasis Medical             $13,956.00      $3,489.00                $58.15
       Purilens                  $14,609.80      $3,652.45                $60.87
12     Uline                     $651.09         $162.77                  $2.71
       Unishippers               $295.99         $74.00                   $1.23
13     UPS                       $4,484.84       $1,121.21                $18.69

14     Totals                        $310,278.58      $77,569.65           $1,292.83

15                           4. Classes of Equity Interest Holders

16                 Equity interest holders are parties who hold an ownership interest
                   (i.e., equity interest) in the Debtor. In a corporation, entities holding
17                 preferred or common stock are equity interest holders. In a
                   partnership, equity interest holders include both general and limited
18                 partners. In a limited liability company (LLC), the equity interest
                   holders are the members. Finally, with respect to an individual who
19                 is a debtor, the Debtor is the equity interest holder.

20                 The following chart sets forth the Plan’s proposed treatment of the
                   classes of equity interest holders:
21
       Class Description       Impairment                Treatment
22     6     Rebecca           Unimpaired Ownership shall not be affected by this Plan
             Petris                            of Reorganization.
23
     Combined Disclosure Statement         Page 14 of 24              VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                        BELLEVUE, WA 98004
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49         Pg. 14 of 24
1              D. Means of Implementing the Plan

2                            1. Source of Payments

3                  Payments and distributions under the Plan will be funded through the
                   ongoing operations of the Debtor. Additional capital contributions will
4                  be made by Rebecca Petris in April 2019, in the estimated amount
                   of $15,000.00, from her personal income tax refund for 2018. The
5                  additional monies received will be used to purchase additional
                   inventory, payroll, and other general business purposes consistent
6                  with the budget attached hereto.

7                            2. Post-Confirmation Management

8                  Post-confirmation Management of the Debtor (including officers,
                   directors, managing members, and other persons in control), and
9                  their compensation, shall be as follows:

10             Name               Position                    Compensation
               Rebecca Petris     Owner, Managing             Salary - $65,000
11                                Member, and President       annually

12             E. Risk Factors and Tax Consequences of the Plan

13                 The proposed Plan has very little risk, as ongoing operations should
                   be sufficient to service the debts listed herein. The Debtor remains
14                 subject to the inventory of its vendors, as many key products have
                   been on a significant back order in the last six months. Nevertheless,
15                 the Debtor’s projections are conservative and have factored in their
                   seasonal trends.
16
                   There are no known tax consequences of the Plan. You may wish to
17                 consult your own accountant.

18             F. Allowance and Disallowance of Claims

19                 A disputed claim is a claim that has not been allowed or disputed by
                   a final non-appealable order, and as to which either:
20                            • A proof of claim has been filed or deemed filed, and the
                                 Debtor or another party in interest has filed an
21                               objection; or
                              • No proof of claim has been filed, and the Debtor has
22                               scheduled such claim as disputed, contingent, or
                                 unliquidated.
23
     Combined Disclosure Statement         Page 15 of 24            VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                      BELLEVUE, WA 98004
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49       Pg. 15 of 24
1
                   No distribution will be made on account of a disputed claim unless
2                  such claim is allowed by a final non-appealable order.

3                  The Debtor will have the power and authority to settle and
                   compromise a disputed claim with court approval and compliance
4                  with Rule 9019 of the Federal Rules of Bankruptcy Procedure.

5              G. Executory Contracts and Unexpired Leases

6                  The Debtor does not intend to assume any executory contracts and
                   unexpired leases that the Debtor. Assumption means that the Debtor
7                  has elected to continue to perform the obligations under such
                   contracts and unexpired leases, and to cure defaults of the type that
8                  must be cured under the Code, if any. If you object to the assumption,
                   and if applicable the assignment, of your unexpired lease or
9                  executory contract under the Plan, the proposed cure of any defaults,
                   the adequacy of assurance of performance, you must file and serve
10                 your objection to the Plan within the deadline for objecting to the
                   confirmation of the Plan, unless the Court has set an earlier time.
11
                   The Debtor intends to assume the following lease:
12
                     Poulsbo Business Park, LLC  Office/shipping
13                   10156 Silverdale Way #11013 facility lease for
                     Silverdale, WA 98383        $1900/month
14
                   All executory contracts and unexpired leases that are not listed in
15                 herein or have not previously been assumed, and if applicable
                   assigned, or are not the subject of a pending motion to assume, and
16                 if applicable assign, will be rejected under the Plan on the effective
                   date of the Plan. Consult your adviser or attorney for more specific
17                 information about particular contracts or leases.

18                 If you object to the rejection of your contract or lease, you must file
                   and serve your objection to the Plan within the deadline for objecting
19                 to the confirmation of the Plan. A proof of a claim arising from the
                   rejection of an executory contract or unexpired lease under this
20                 section must be filed no later than twenty-one (21) days after the date
                   of the order confirming this Plan. Any claim based on the rejection of
21                 a contract or lease will be barred if the proof of claim is not timely
                   filed, unless the Court orders otherwise.
22

23
     Combined Disclosure Statement         Page 16 of 24            VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                      BELLEVUE, WA 98004
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49       Pg. 16 of 24
1        IV.   General Provisions

2              A. Definitions and Rules of Construction

3                  The definitions and rules of construction set forth in §§ 101 and 102
                   of the Code shall apply when terms defined or construed in the Code
4                  are used in this Plan.

5              B. Effective Date

6                  The effective date of this Plan is the first business day following the
                   date that is 14 days after the entry of the confirmation order. If,
7                  however, a stay of the confirmation order is in effect on that date, the
                   effective date will be the first business day after the date on which
8                  the stay expires or is otherwise terminated.

9              C. Severability

10                 If any provision in this Plan is determined to be unenforceable, the
                   determination will in no way limit or affect the enforceability and
11                 operative effect of any other provision of this Plan.

12             D. Binding Effect

13                 The rights and obligations of any entity named or referred to in this
                   Plan will be binding upon and will inure to the benefit of the
14                 successors or assigns of such entity.

15             E. Captions

16                 The headings contained in this Plan are for convenience of reference
                   only and do not affect the meaning or interpretation of this Plan.
17
               F. Controlling Effect
18
                   Unless a rule of law or procedure is supplied by federal law (including
19                 the Code or the Federal Rules of Bankruptcy Procedure), the laws of
                   the State of Washington govern this Plan and any agreements,
20                 documents, and instruments executed in connection with this Plan,
                   except as otherwise provided in this Plan.
21

22

23
     Combined Disclosure Statement         Page 17 of 24             VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                    929 108TH AVE NE, SUITE 1200
                                                                       BELLEVUE, WA 98004
                                                                         (206) 223-9595
                                                                       (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49        Pg. 17 of 24
1              G. Corporate Governance

2                  Pursuant to § 1123(a)(6) of the Bankruptcy Code, the Reorganized
                   Debtor shall not issue any class of non-voting equity securities.
3
               H. Retention of Jurisdiction
4
                   In the event a dispute arises as to the interpretation post-confirmation
5                  of this Plan or the payment terms therein, the Bankruptcy Court of
                   the Western District of Washington shall retain jurisdiction over the
6                  Debtor and the claims administered herein even if the case has been
                   closed.
7
         V.    Confirmation Requirements and Procedures
8
               To be confirmable, the Plan must meet the requirements listed in § 1129
9              of the Code. These include requirements that:
                   ▪ The Plan must be proposed in good faith;
10                 ▪ If a class of claims is impaired under the Plan, at least one
                      impaired class of claims must accept the Plan, without counting
11                    votes of insiders;
                   ▪ The Plan must distribute to each creditor and equity interest
12                    holder at least as much as the creditor or equity interest holder
                      would receive in a Chapter 7 liquidation case, unless the creditor
13                    or equity interest holder votes to accept the Plan; and
                   ▪ The Plan must be feasible.
14             These requirements are not the only requirements listed in § 1129, and
               they are not the only requirements for confirmation.
15
               A. Who May Vote or Object
16
                   Any party in interest may object to the confirmation of the Plan if the
17                 party believes that the requirements for confirmation are not met.

18                 Many parties in interest, however, are not entitled to vote to accept
                   or reject the Plan. Except as stated in part IV.A.3 below, a creditor or
19                 equity interest holder has a right to vote for or against the Plan only
                   if that creditor or equity interest holder has a claim or equity interest
20                 that is both (1) allowed or allowed for voting purposes and (2)
                   impaired.
21
                   In this case, the Plan Proponent believes that Classes 1 through 5
22                 are impaired and that holders of claims in those classes are therefore
                   entitled to vote to accept or reject the Plan. The Plan Proponent
23
     Combined Disclosure Statement         Page 18 of 24              VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                        BELLEVUE, WA 98004
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49         Pg. 18 of 24
1                  believes that Class 6 is unimpaired and that holders of claims in that
                   class, therefore, do not have the right to vote to accept or reject the
2                  Plan.

3                             1. What is an Allowed Claim or an Allowed Equity
                                 Interest?
4
                   Only a creditor or equity interest holder with an allowed claim or an
5                  allowed equity interest has the right to vote on the Plan. Generally, a
                   claim or equity interest is allowed if either:
6                  (1) The Debtor has scheduled the claim on the Debtor’s schedules,
                       unless the claim has been scheduled as disputed, contingent, or
7                      unliquidated, or
                   (2) The creditor has filed a proof of claim or equity interest, unless an
8                      objection has been filed to such proof of claim or equity interest.

9                  When a claim or equity interest is not allowed, the creditor or equity
                   interest holder holding the claim or equity interest cannot vote unless
10                 the Court, after notice and hearing, either overrules the objection or
                   allows the claim or equity interest for voting purposes pursuant to
11                 Rule 3018(a) of the Federal Rules of Bankruptcy Procedure.

12                 The deadline for filing a proof of claim in this case was
                                September 24, 2018.
13
                              2. What is an Impaired Claim or Impaired Equity Interest?
14
                   As noted above, the holder of an allowed claim or equity interest has
15                 the right to vote only if it is in a class that is impaired under the Plan.
                   As provided for in § 1124 of the Code, a class is considered impaired
16                 if the Plan alters the legal, equitable, or contractual rights of the
                   members of that class.
17
                              3. Who is Not Entitled to Vote?
18
                   The holders of the following five types of claims and equity interests
19                 are not entitled to vote:

20                    ▪   Holders of claims and equity interests that have been
                          disallowed by an order of the Court;
21                    ▪   Holders of other claims or equity interests that are not
                          “allowed claims” or “allowed equity interests” (as discussed
22                        above), unless they have been “allowed” for voting purposes;
                      ▪   Holders of claims or equity interests in unimpaired classes;
23
     Combined Disclosure Statement         Page 19 of 24               VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                      929 108TH AVE NE, SUITE 1200
                                                                         BELLEVUE, WA 98004
                                                                           (206) 223-9595
                                                                         (206) 386-5355 (fax)


 Case 18-12353-CMA        Doc 83     Filed 04/10/19    Ent. 04/10/19 14:54:49         Pg. 19 of 24
1                     ▪   Holders of claims entitled to priority pursuant to §§ 507(a)(2),
                          (a)(3), and (a)(8) of the Code;
2                     ▪   holders of claims or equity interests in classes that do not
                          receive or retain any value under the Plan; and
3                     ▪   administrative expenses.

4                  Even if you are not entitled to vote on the plan, you have a right
                   to object to the confirmation of the Plan and to the adequacy of
5                  the Disclosure Statement.

6                            4. Who Can Vote in More Than One Class?

7                  A creditor whose claim has been allowed in part as a secured claim
                   and in part as an unsecured claim, or who otherwise hold claims in
8                  multiple classes, is entitled to accept or reject a Plan in each
                   capacity, and should cast one ballot for each claim.
9
               B. Votes Necessary to Confirm a Plan
10
                   If impaired classes exist, the Court cannot confirm the Plan unless
11                 (1) All impaired classes have voted to accept the Plan; or
                   (2) At least one impaired class of creditors has accepted the Plan
12                      without counting the votes of any insiders within that class, and
                        the Plan is eligible to be confirmed by “cram down” of the non-
13                      accepting classes, as discussed later in Section B.2.

14                           1. Votes Necessary for a Class to Accept the Plan

15                 A class of claims accepts the Plan if both the following occur:
                   (1) The holders more than ½ of the allowed claims in the class who
16                     vote cast their votes to accept the Plan, and
                   (2) The holders of at least 2/3 in dollar amount of the allowed claims
17                     in the class who vote cast their votes to accept the Plan.

18                 A class of equity interests accepts the Plan if the holders of at least
                   2/3 in amount of the allowed equity interests in the class who vote
19                 cast their votes to accept the Plan.

20                           2. Treatment of Non-Accepting Classes of Secured
                                Claims, General Unsecured Claims, and Interests
21
                   Even if one or more impaired classes reject the Plan, the Court may
22                 nonetheless confirm the Plan upon the request of the Plan proponent
                   if the non-accepting classes are treated in the manner prescribed by
23
     Combined Disclosure Statement         Page 20 of 24            VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                      BELLEVUE, WA 98004
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-12353-CMA        Doc 83     Filed 04/10/19   Ent. 04/10/19 14:54:49       Pg. 20 of 24
1                  § 1129(b) of the Code. A plan that binds non-accepting classes is
                   commonly referred to as a cram down plan. The Code allows the
2                  Plan to bind non-accepting classes of claims or equity interests if it
                   meets all the requirements for consensual confirmation except the
3                  voting requirements of § 1129(a)(8) of the Code, does not
                   discriminate unfairly, and is fair and equitable toward each impaired
4                  class that has not voted to accept the Plan.

5                  You should consult your own attorney if a cram down
                   confirmation will affect your claim or equity interest, as the
6                  variations on this general rule are numerous and complex.

7              C. Liquidation Analysis

8                  To confirm the Plan, the Court must find that all creditors and equity
                   interest holders who do not accept the Plan will receive at least as
9                  much under the Plan as such claim and equity interest holders would
                   receive in a chapter 7 liquidation. A liquidation analysis is attached
10                 to this Disclosure Statement as Exhibit D. If the case were converted
                   to Chapter 7, general unsecured creditors would receive a 0%
11                 distribution. The Plan proposes to make a 25% distribution based on
                   its projected best efforts. Accordingly, general unsecured creditors
12                 will receive more under this Chapter 11 plan than if the case were
                   converted to a Chapter 7 and liquidated.
13
               D. Feasibility
14
                   The Court must find that confirmation of the Plan is not likely to be
15                 followed by the liquidation, or the need for further financial
                   reorganization, of the Debtor or any successor to the Debtor, unless
16                 such liquidation or reorganization is proposed in the Plan.

17                              1. Ability to Initially Fund Plan

18                 The Plan Proponent believes that the Debtor will have enough cash
                   on hand on the effective date of the Plan to pay all the claims and
19                 expenses that are entitled to be paid on that date. Tables showing
                   the amount of cash on hand on the effective date of the Plan, and
20                 the sources of that cash are attached to this disclosure statement as
                   Exhibit E.
21
                                2. Ability to Make Future Plan Payments and Operate
22                                 Without Further Reorganization

23
     Combined Disclosure Statement           Page 21 of 24            VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                     929 108TH AVE NE, SUITE 1200
                                                                        BELLEVUE, WA 98004
                                                                          (206) 223-9595
                                                                        (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83       Filed 04/10/19    Ent. 04/10/19 14:54:49       Pg. 21 of 24
1                  The Plan Proponent must also show that it will have enough cash
                   over the life of the Plan to make the required Plan payments and
2                  operate the Debtor’s business.

3                  The Plan Proponent has provided projected financial information.
                   Those projections are listed in Exhibit F.
4
                   The Plan Proponent’s financial projections show that the Debtor will
5                  have an aggregate annual average cash flow, after paying operating
                   expenses and post-confirmation taxes, of $66,999 in 2020 and
6                  $94,661 in 2021.

7        VI.   Effect of Confirmation of Plan

8              A. Discharge

9                  On the effective date of the Plan, the Debtor shall be discharged from
                   any debt that arose before confirmation of the Plan, subject to the
10                 occurrence of the effective date, to the extent specified in §
                   1141(d)(1)(A) of the Code, except that the Debtor shall not be
11                 discharged of any debt:
                         (i)     imposed by the Plan, or
12                       (ii)    to the extent provided in 11 U.S.C. § 1141(d)(6).

13             B. Modification of the Plan

14                 The Plan Proponent may modify the Plan at any time before
                   confirmation of the Plan. However, the Court may require a new
15                 disclosure statement and/or re-voting on the Plan.

16                 The Plan Proponent may also seek to modify the Plan at any time
                   after confirmation only if
17                     (1) The Plan has not been substantially consummated and
                       (2) The Court authorizes the proposed modifications after notice
18                         and a hearing.

19             C. Final Decree

20                 Once the estate has been fully administered, as provided in Rule
                   3022 of the Federal Rules of Bankruptcy Procedure, the Plan
21                 Proponent, or such other party as the Court shall designate in the
                   Plan Confirmation Order, shall file a motion with the Court to obtain
22                 a final decree to close the case. Alternatively, the Court may enter
                   such a final decree on its own motion.
23
     Combined Disclosure Statement         Page 22 of 24            VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                      BELLEVUE, WA 98004
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49       Pg. 22 of 24
1        VII.   Other Provisions

2           A. Debtor reserves the right to seek confirmation of the Plan
               notwithstanding the rejection of the Plan by one or more classes of
3              creditors, pursuant to 11 U.S.C. §1129(b).

4           B. All administrative expenses shall be paid on the effective date of the
               Plan, or as otherwise agreed by the parties without further court order.
5
            C. The Debtor shall act as his own disbursing agent for payments under
6              the Plan.

7           D. On the effective date of the Plan, all property of the Debtor’s estate will
               vest in the reorganized Debtor pursuant to 11 U.S.C. §1141(b), free and
8              clear of all claims and interests.

9           E. Unless otherwise specified, the following default provisions apply to all
               creditors:
10                a. A “default” shall be defined as the debtor’s failure to make a
                      payment or otherwise perform in accordance with this Plan of
11                    Reorganization. The Debtor shall have a 15-day grace period
                      following the due date specified herein, during which time the
12                    Debtor may make a cure payment. If no due date is specified, that
                      date shall be the 15th day of the month.
13                b. In the event of default and following the 15-day grace period, the
                      creditor occasioning said default shall give the Debtor 30 days’
14                    Notice of Default and opportunity to cure. If said default is not
                      cured within 30 days from the date of the Notice, the creditor shall
15                    be entitled to relief from the stay under this Plan without further
                      court order, and may enforce any state or federal collection rights
16                    that may exist, or as otherwise provided in this Plan for default
                      remedies.
17
            F. Creditors nor any third party on their behalf may not take any actions
18             (including, without limitation, lawsuits or other legal actions, levies,
               attachments, or garnishments) to enforce or collect either pre-
19             confirmation obligations or obligations due under the Plan, so long as
               the Debtor are not in material default under the Plan and the creditor has
20             not been granted relief from the stay. Provided that the Debtor does not
               materially default under the Plan, creditors shall be prohibited from
21             taking any enforcement or collection actions or any kind against the
               Debtor.
22

23
     Combined Disclosure Statement         Page 23 of 24            VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                      BELLEVUE, WA 98004
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49       Pg. 23 of 24
1           G. Any notices, requests, and demands required or permitted to be
               provided under the Plan, in order to be effective, shall be in writing
2              (including, without express or implied limitation, by facsimile
               transmission and email), and, unless otherwise expressly provided
3              herein, shall be deemed to have been duly given or made within actually
               delivered or, in the case of notice by facsimile transmission, when
4              received and telephonically confirmed, addressed as follows:

5                                 The Dry Eye Company, LLC
                                  c/o Larry B. Feinstein
6                                 929 108th Ave NE, Suite 1200
                                  Bellevue, WA 98004
7
                                  Phone: (206) 223-9595 and 425-643-9595
8                                 Fax: (206) 386-5355
                                  Email: feinstein1947@gmail.com and
9                                 kpscordato@gmail.com

10
                                     Respectfully Submitted,
11
     /s/ Rebecca Petris                         /s/ Larry B. Feinstein
12   Rebecca Petris, Managing Member            Larry B. Feinstein, WSBA #6074
     The Dry Eye Company, LLC                   Kathryn P. Scordato, WSBA #41922
13                                              Attorneys for Debtor

14

15

16

17

18

19

20

21

22

23
     Combined Disclosure Statement          Page 24 of 24           VORTMAN & FEINSTEIN
24   and Plan of Reorganization                                   929 108TH AVE NE, SUITE 1200
                                                                      BELLEVUE, WA 98004
                                                                        (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-12353-CMA       Doc 83      Filed 04/10/19   Ent. 04/10/19 14:54:49       Pg. 24 of 24
